DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Species I shown in Figure 1 and drawn to Claims 26-33 and 48-82 in the reply filed on 5/17/2021 is acknowledged.
Claims 34-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2021.
In addition, applicant has added Claim 48-82.  However, Claims 48, 58, 59, 69-82 reference a rocker unit or rocker frame that is not a part of the elected Species 1 embodiment shown in Figure 1.  Therefore, Claims 58, 59, 69-82 are withdrawn from consideration as well. Claims 26-33, 48-57, and 61-68 will be considered by this office action.

Claim Objections

Claim 61 is objected to because of the following informalities:  There are two Claim 61s.  The first Claim 61 will be renumbered as Claim 60.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26-33 and 48-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. The examples shown below represent a thorough though not necessarily comprehensive list of the indefinite language in the claims.  Please review the claims for additional instance of indefinite language.  
In re Claim 26, the phrases "for example" and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
In re Claims 26 and 50,  the claim language mentions “specific yield zones”, “high cycling elasto-plastic displacements”, “high cycling ductilities”, and  “high cycling plastic strains”.  What constitutes “high” for any of these features.  None of these terms are specifically defined by the claim and are indefinite.  Even if they were defined, these limitations and other limitations such as “maintaining a constant yield force” are listed as desired measures in evaluating the performance of the claimed invention.  However, these are goals.  How is the claimed invention supposed to achieve these goals?  They are not positively claimed elements.  The examiner will assume that these limitations 
Claim 28 recites the limitation " the elongate flexural member".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 29 recites the limitation " the deformable elongate member".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 48 recites the limitation " the deformable elongate member".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 48 recites the limitation “stable constant resistive yield force”.  What constitutes a “stable force”.  Furthermore, maintaining a “stable force” is a design goal, not a positively claimed limitation.  What specific what physical characteristics enable the claimed invention to achieve this goal?  An appropriate correction is required.
Claims 49 and 50 requires that the claimed invention has elastoplastically yielding flexural member that flexes or has a length that increases or decreases without “generating tensile or compressive forces in the elastoplastically yielding flexural member”.  During an earthquake, such forces are common experienced by building supports.  However the claim language does not the specific what physical 
Claim 51 requires, that an orthogonal connection is maintained between the first structural member and the first region of the elastoplastically yielding flexural member as the elastoplastically yielding flexural member displaces in use.  This is a performance goal rather than a positively claimed inventive element.  How is the claimed invention supposed to achieve this goals?  Goals are not positively claimed structural elements of the invention.  The examiner will assume that these limitations will be met by the positively claimed structural features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 32 requires that the invention “controls and limits forces developed within itself and within the structure and within the foundation and limits response 
Claims 54 and 57 recite the limitation " the elastoplastically yielding flexural member".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 54 states that the elastoplastically yielding flexural member has a spanning aspect.  What is this referring to?  What aspect of spanning?  The claim mentions positive and negative directions which could refer to any directions.  They have not been defined.  Furthermore, the language of the claim also stipulates “enabling a length of the elastoplastically yielding flexural member between the first anchor and the second anchor to freely increase and decrease without tensile or compressive membrane forces being generated within the elastoplastically yielding flexural member.  Such forces are typically found within energy dissipating supports.  What physical characteristics of the invention allow for not generating “tensile or compressive membrane forces being generated within the elastoplastically yielding flexural member”.  The claim language also requires that “the elastoplastically yielding flexural member is 
Claim 56 requires a “two- tier elastic stiffening elastoplastic structural response”.  What does this even mean?  What are the tiers?  What is the basis for establishing the tiers?  What kind of response?   The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 57 mentions “maximum stress values”, “high cycling elasto-plastic displacements”, and “high ductility values”.  What constitutes “high” or “maximum” for any of these features?  None of these terms are specifically defined by the claim and are indefinite.  The claim also mentions “plastic strain values along a positive stress-strain yield plateau and to and beyond plastic strain values at maximum stress values within a strain hardening region of a stress-strain curve of the yielding material”.  This language refers to a graphical representation of the stress strain properties of the claim but is very vague.  Such language may be suitable for a general discussion in a material science text but are not acceptable in defining the metes and bounds of a claimed invention.   It is not a directed to positively claimed physical elements of the claimed invention.  This limitation and other limitations such as “maintaining a constant yield force” are listed as desired measures in evaluating the performance of the claimed 
In re Claims 61- 63, the language mentions a dynamic response force and constant resistive yield force and stated that “the dynamic response force is independent of the magnitude of the seismic event”.  Dynamic response force and constant resistive yield force are labels.  They are not defined or described in the claim other than stating that they exist or are independent of the size of the earthquake.    The claimed relation ship between the dynamic response force and the size of the earthquake makes no sense.  How can any response be independent of the size of the cause?  As a design goal, it is one that is clearly not described in the claim.  It is also not a positively claimed element of the invention.  How is the claimed invention supposed to achieve these limitations?  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 64 requires “forming a stable elastoplastic mechanism of constant resistive yield force”.  How?  What positively claimed feature of the invention accomplishes this design goal? 
Claim 64 further requires that “the structure or control structure able to cyclically displace and plastically flow to high elastoplastic displacements and high ductility 
The final paragraph of Claim 64 is directed to a forces and accelerations that the invention is required to control and limit.  These are not positively claimed limitation.  Again, how are these limitations accomplished by the positively claimed limitations of the instant application?  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 65 and 66 require “a curve of only single sign curvature with convex top surface” and a “curve of only single sign curvature with concave top surface”.  The language further requires “high elasto-plastic displacements and high ductility values” but “high” is not defined.  Furthermore, requirement prying action between second regions and second anchors or second structural member or the base or foundation or floor, or cause or allow any membrane forces to develop within the yield plate” is vague and unclear.  How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met 
Claim 67 recites the limitation " the central first region".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 67 recites the limitation “the second end regions of the yield plate distal each side of the first end region”.  The meaning of this language is unclear.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 67 requires that the length of the plate along the flexing curve to increase or decrease without generating prying actions or membrane forces such as tensile or compressive forces.  The claim language further requires that the yield plate maintains a constant resistive yield force with displacement between the first and second structural member.   How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  The lack of clarity of the claim language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 68 requires that the second end regions freely translate or rotate without generating prying actions.  In addition, the length of the plate along the flexing curve can increase or decrease without generating membrane forces such as tensile or compressive membrane forces within the plate.  How are these limitations accomplished by the positively claimed features of the instant application?   The examiner will assume that these limitations will be met due to the positively claimed 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-31, 33, 48-52, 54-57, and 61-66 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Nishimoto et al. (U.S. 20100251637).
In re Claim 26, 29 and 30, Nishimoto teaches a force limiting and energy dissipating device for absorbing energy and limiting forces developed, during movement between a first structural member and a second structural members, the device comprising: a first anchor (31) secured to the first structural member (A), a second anchor(s) (21) secured to the second structural member(B or 20), a resiliently deformable flexural member (10,30), having a first region and a second region(s) spaced from the first region and located respectively by the first anchor and second anchor(s).  The examiner notes that regions located “by” the first or second anchor could refer to almost any location.  “By” means close to and any two separated surfaces on the flexural members (10,30) would be close to the first and second anchors and therefore qualify as first and second areas.   The areas in Figure 2 labeled 11 and 12 
The deformable elongate member/ resiliently deformable flexural member is capable of being replaced by disassembly the joint between the first and second 
In re Claim 27, Nishimoto teaches the second structural member (B) is a foundation (an underlying support or base) or a base structure and the first structural member is an upright member.
In re Claim 28, Nishimoto teaches that flexural member elements (10,30) are made of steel sheet metal  (Paragraph 0043,0045).  (Figures 1-10) Metal plate can refers to sheet metal which is shown in the Figures.
In re Claim 31, Nishimoto teaches that the device  is intermediate the first structural member (A) and the second structural member(B), both retained/attached to a foundation or base (the ground) and both (Structural members A and B) forming part of a control structure (bridge girder or pier) engaged to/connected to a seismically supported structure/bridge.  The term control structure is broad and can refer to any substructure that is a vital constituent of a larger structure.  (Figures 1-10, Paragraph 50)
In re Claim 33, Nishimoto teaches that the first anchor (31) and/or second anchor(s)(21) are engaged to a control structure/ which is in turn engaged/connected to the seismically supported structure/bridge.  (Figures 1-10, Paragraph 50)
In re Claim 48, Nishimoto teaches a force limiting and energy dissipating device and mechanism for limiting forces and dissipating energy during movement between a first structural member and a second structural member, the device comprising: a first anchor (31) for securement to the first structural member; second anchor(21) for securement to the second structural member; a resiliently deformable flexural member 
As was noted in the 112-rejetion, what constitutes a “stable force”.  Furthermore, maintaining a “stable force” is a design goal, not a positively claimed limitation.  What specific what physical characteristics enable the claimed invention to achieve this goal?  Nishimoto teaches the positively claimed structural limitations described in the claim.  Therefore it is capable of performing or meeting the conditions and functions described in the claim.  
In re Claim 49, Nishimoto teaches that the second anchor (21) and second end region (areas in Figure 2 labeled 11) are configured with free translational boundary conditions (side to side motion) or free translational and free rotational boundary conditions (a combination of side to side and up and down motion due to upheaval and lateral forces during an earthquake) to allow the elastoplastically yielding flexural member to flex to high displacements between the first and second anchors without generating tensile or compressive forces in the elastoplastically yielding flexural member.  As was noted in the 112 Rejection, the claim language does not the specific what physical characteristics enable the claimed invention to allow the “elastoplastically yielding flexural member to flex to high displacements between the first and second anchors without generating tensile or compressive forces in the elastoplastic ally yielding flexural member”.  The examiner will assume that these limitations will be met due to the positively claimed inventive features that are present.  (Figures 1-10, Paragraph 50)
In re Claims 50 and 57, Nishimoto has been previously discussed.  As was previously noted the first and second anchors and flexural members have been positively claimed by Nishimoto.   As was stated in the above 112 Rejections, the remaining claim limitations will be met due to the positively claimed inventive features that are present.  
In re Claim 51, Nishimoto teaches the first anchor (31) is connected to the first structural member (A) and the second anchor (21) is connected to the second structural member and wherein the first structural member is a guided pushrod.  Guided pushrod has not been defined.  The upper section of a bridge girder (A) can be thought of as a 
In re Claim 52, Nishimoto teaches the first anchor (31) is connected to the first structural member (A) and the second anchor (21) is connected to the second structural member (B) and wherein one of the first structural member or the second structural member is directly supportive of a structure/bridge, and the other of the first structural member or the second structural member comprises a foundation.  The remaining language are functional limitations are directed to forces and accelerations that the invention is required to control and limit.  These are goals and not positively claimed limitations. The positively claimed structural elements are therefore assumed to be capable of performing the functional limitations and performance requirement detailed in this claim.  (Figures 1-10, Paragraph 50)
In re Claims 54 and 56, Nishimoto teaches the elastoplastically yielding flexural member has a spanning aspect.  Spanning means extend of cover a distance.  The elastoplastically yielding flexural member (10,30) does extend for a distance.  One of the bolts (40) or even one of the multiple stud bolts (31) could be considered a displacement limiter since they act to hold the elastoplastically yielding flexural member in place until a limit is reached.  The remaining limitations were discussed in the 112-Rejection.  The remaining claim limitations will be met due to the positively claimed inventive features that are present.  
In re Claims 55, Nishimoto teaches multiple flexural members (10,10A) that could be considered secondary flexural members.  (Figure 1)  The remaining limitations are functional and are not positively claimed structural limitations.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   
In re Claims 61-63, Nishimoto teaches that the structure supports a mass, a bridge or pier relative to an underlying foundation such as the ground or bridge supports or abutments.  The remaining limitations are functional, or as was mentioned in the previous 112 Rejection are not clearly defined and therefore are not positively claimed structural limitations.  The constant yield force of the flexural member will offer a degree of resistance to the dynamic forces that propagate through the foundation.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   (Figures 1-10; Paragraph 50)
In re Claims 64, Nishimoto teaches the device is configured to be directly supportive of a structure/bridge.  (Figures 1-10; Paragraph 50)  The remaining limitations are functional, or as was mentioned in the previous 112 Rejection are not clearly defined and therefore are not positively claimed structural limitations.  The constant yield force of the flexural member will offer a degree of resistance to the dynamic forces that propagate through the foundation.  The examiner will assume that these limitations will be met by the positively claimed inventive features that are present.   (Figures 1-10; Paragraph 50)
In re Claims 65 and 66, Nishimoto teaches the second anchors (21) fix the second end regions of the yield plate (10) (Region indicated by 11 in Figure 2), to a .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 53, and 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al. (U.S. 20100251637).
In re Claim 32, Nishimoto has been previously discussed but does not teach multiple device intermediate the foundation/ground and the control structure/girder.  It would have been obvious to one having ordinary skill in the art to have multiple devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Multiple force limiting devices would provide additional energy absorption during an earthquake.
In re Claim 53 and 60(1st-61)  Nishimoto teaches that the device is connected to and intermediate the first structural member(A) and the second structural member(B) .  
Allowable Subject Matter
Claims 67 and 68 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633